Title: To James Madison from Augustus B. Woodward, 27 May 1809
From: Woodward, Augustus B.
To: Madison, James


New-York, may 27. 1809.
During my stay here the subject of opening an intercourse between our government and that of China has been pressed on my attention. It is certainly a matter perfectly congenial with my sentiments, and wishes; and I have consented to lay before the President of the United States a memorial on that Subject.
In any mission our government might deem advisable to that country I would consider Mr. Aaron H. Palmer of this city as one of the few Americans eminently qualified to be useful as a secretary.
I will have the honor to transmit to the President in a few days a plan of intercourse between the two governments; and in the mean time, am, with great respect, his obedient servant,
A. B. Woodward.
